DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 12 objected to because of the following informalities:  
In Claim 4, “wherein the first statistical model was trained on data…”, should read “wherein the first statistical model is trained on data…”.  
In Claim 12, “wherein the neurological disorder includes one or more of” should be followed by a colon.
In Claim 12, “stroke” should read “a stroke”.
In Claim 12, “and concussion” should read “and a concussion”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor configured to detect a signal form the brain of a person” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “sensor” for the apparatus performing the specified function
“sensor” is linked with the transitional phrase “configured to” and modified by the functional language “detect a signal from the brain of a person”
“sensor” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on page 19 as any apparatus capable of being placed on the scalp or within it, preferably as at least part of an electrode (Fig. 1, page 22).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 recites the limitation “wherein the sensor is disposed on the head of the person in a non-invasive manner”. By claiming a sensor disposed on the head of the person in a non-invasive manner, the applicant is also claiming the head of the person, which is directed towards a human organism.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a first processor programmed to identify a health condition. 
The limitation of identifying a health condition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, identifying in the context of 
The sensor configured to detect a signal from the brain of the person does not add more than insignificant extra-solution activity to the judicial exception, as it incidental to the primary process of identifying and corroborating/contradicting the health condition, it is a clear recitation of mere data gathering, and it is merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to 
Claim 2 recites predicting a strength of a symptom of a neurological disorder. As predicting a strength of a symptom of a neurological disorder can be performed in the mind, this claim recites an abstract idea. Furthermore, there are no elements that integrate the abstract idea into a practical application, and no elements that amount to significantly more than the abstract idea. The claim is not patent eligible. 
Claims 3-14 and 17 are rejected under 35 U.S.C. 101 by virtue of dependence on Claim 1. 
Claim 15 recites a method of for operating a device, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, identifying a health condition encompasses the user manually/mentally identifying a health condition based off of data in his or her mind. Similarly, providing data from the signal to a second processor outside the device to corroborate or contradict the identified health condition, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally providing data another human (who could perform the abstract idea done by the second processor) to confirm or corroborate the identified health condition. This judicial exception is not integrated into a practical application because there are only three additional element (s) recited in the claim beyond the judicial exceptions but they are not sufficient to amount to significantly more than the judicial exception. For example, The processors in both steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
The sensor configured to detect a signal from the brain of the person does not add more than insignificant extra-solution activity to the judicial exception, as it incidental to the primary process of identifying and corroborating/contradicting the health condition, it is a clear recitation of mere data gathering, and it is merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).
The transducer configured to apply to the brain an acoustic signal does not add more than insignificant extra-solution activity to the judicial exception, as it incidental to the primary process of identifying and corroborating/contradicting the health condition, and it is merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  
There are no inventive concepts recited because the device is claimed in a general sense, it does not implement the steps of the method, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  The purpose of the claim] is a commonly known concept(s). The claim is not patent eligible. 
	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a device programmed to identify a health condition. 
The limitation of identifying a health condition, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, identifying in the context of this claim encompasses the user manually identifying a health condition based off of data in his or her mind. Similarly, the limitation of providing data from the signal to a second processor to corroborate or contradict the identified health condition, as drafted, is a process that, under its broadest reasonable 
The sensor configured to detect a signal from the brain of the person does not add more than insignificant extra-solution activity to the judicial exception, as it incidental to the primary process of identifying and corroborating/contradicting the health condition, it is a clear recitation of mere data gathering, and it is merely a nominal or tangential addition to the claim. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The transducer configured to apply to the brain an acoustic signal does not add more than insignificant extra-solution activity to the judicial exception, as it incidental to the primary process of identifying and corroborating/contradicting the health condition, and it is merely a nominal or tangential addition to the claim. See MPEP 2106.05(g).  
.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a sensor configured to detect a signal from the brain of the person".  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a brain or a person earlier in the claim, and one of ordinary skill in the art would not be reasonably appraised of the scope of this invention. For the purposes of substantive examination, the examiner is interpreting this limitation as “a sensor configured to detect a signal from a brain of a person”.
Claim 1 recites the limitation “the first processor programmed to identify a health condition”. It is unclear if the first processor is identifying this health condition based on the signal detected earlier in based on the detected signal”.
Claim 1 recites the limitation “the first processor programmed to…provide data from the signal to a second processor outside the device”. It is unclear how the first processor can provide data from the signal, as there is no earlier recitation of the first processor ever receiving the signal. Earlier, the claim simply states “a first processor in communication with the sensor”—this does not explicitly teach that the first processor ever receives the detected signal from the sensor. For the purposes of substantive examination, the examiner is interpreting this limitation as the first processor receiving the detected signal from the sensor prior to this step taking place.
Claims 2-14 and 17 are rejected by virtue of dependence on Claim 1.
Claim 3 recites the limitation “wherein the processor is programmed to:”. It is unclear if this is referring to the first processor or second processor. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the first processor is programmed to:”
Claim 3 recites the limitation “transmit data from the signal to a second processor outside the device”. It is unclear if this is referring to the second processor outside the device recited earlier in the claims, or a different second processor outside the device. For the purposes of substantive examination, the examiner is interpreting this limitation as the second processor outside the device recited earlier in the claims.
Claim 5 recites the limitation “wherein the first trained statistical model is trained to have high sensitivity and low specificity”. The term “high sensitivity” and “low specificity” are relative terms which render the claim indefinite. The term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Page 45 of the applicant’s specification recites “Taking the example of seizure detection, a more computationally intensive or heavyweight algorithm may have a low false-positive rate and a low false negative rate. To obtain a less computationally intensive or lightweight algorithm, one rate or the other high sensitivity (e.g., never misses a true seizure) and low specificity (e.g., many false-positives, often labels data as a seizure when there is no seizure).” This passage appears to discuss high sensitivity and low specificity as an ideal in the art that is desired, not as specifically defined functionalities of the device. Although the specification goes on to disclose the interaction between the device’s lightweight algorithm and the external device/server’s heavyweight algorithm (page 45), there is still no specific number or limit given for false-positive and false negative thresholds to define what a heavyweight algorithm is, nor what a lightweight algorithm is. That is, it is unclear what exact percentages or thresholds make a false positive or false negative rate “low” or “high”.
For the purposes of substantive examination, the examiner is relying on page 46 of the applicant’s specification, which recites “In some embodiments, the first trained statistical model be trained to have high sensitivity and low specificity…Therefore the first processor using the first trained statistical model may use a smaller amount of power than the first processor using the second trained statistical model”, to interpret this limitation as “wherein the first trained statistical model uses a smaller amount of processing power than the second statistical model”.
Claim 5 recites the limitation “wherein the first processor using the firstApplication No.: 16/714,6173 Docket No.: E0582.70008US01 trained statistical model uses a smaller amount of power than the first processor using the second trained statistical model”. There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a second trained statistical model earlier in the claims, and one of ordinary skill in the art would not be reasonably appraised of the scope of this invention. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein the first processor using the firstApplication No.: 16/714,6173 Docket No.: E0582.70008US01 trained statistical model uses a smaller amount of power than the first processor using a second trained statistical model”.
It is also noted by the examiner that, in light of the rest of the applicant’s disclosure, it is unclear if the applicant meant to say “wherein the first processor using the firstApplication No.: 16/714,6173 Docket No.: E0582.70008US01 trained statistical model uses a smaller amount of power than a second processor using a second trained statistical model”.
Claim 7 recites the limitation “wherein the second trained statistical model is trained to have high sensitivity and high specificity”. The term “high sensitivity” and “high specificity” are relative terms which render the claim indefinite. The term are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Page 45 of the applicant’s specification recites “Taking the example of seizure detection, a more computationally intensive or heavyweight algorithm may have a low false-positive rate and a low false negative rate. To obtain a less computationally intensive or lightweight algorithm, one rate or the other may be sacrificed. The inventors have appreciated that the key is to allow for more false positives, i.e., a detection algorithm with high sensitivity (e.g., never misses a true seizure) and low specificity (e.g., many false-positives, often labels data as a seizure when there is no seizure).” This passage appears to discuss high sensitivity and low specificity as an ideal in the art that is desired, not as specifically defined functionalities of the device. Although the specification goes on to disclose the interaction between the device’s lightweight algorithm and the external device/server’s heavyweight algorithm (page 45), there is still no specific number or limit given for false-positive and false negative thresholds to define what a heavyweight algorithm is, nor what a lightweight algorithm is. That is, it is unclear what exact percentages or thresholds make a false positive or false negative rate “low” or “high”.
For the purposes of substantive examination, the examiner is relying on page 46 of the applicant’s specification, which recites “In some embodiments, the second trained statistical model may be trained to have high sensitivity and high specificity. Therefore the first processor using the first trained statistical model may use a smaller amount of power than the first processor using the second trained statistical model”, to interpret this limitation as “wherein the second trained statistical model uses a larger amount of processing power than the first statistical model”.
Claim 15 recites the limitation "the device including a sensor configured to detect a signal from the brain of the person".  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a brain or a person earlier in the claim, and one of ordinary skill in the art would not be a brain of a person”.
Claim 15 recites the limitation “providing data from the signal to a second processor outside the device”. This limitation is unclear because there is no recitation of a first processor earlier in the claim. For the purposes of substantive examination, the examiner is interpreting this limitation to indicate the presence of a first processor inside the device recited earlier in the claim.
Claim 16 recites the limitation "a device including a sensor configured to detect a signal from the brain of the person".  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a brain or a person earlier in the claim, and one of ordinary skill in the art would not be reasonably appraised of the scope of this invention. For the purposes of substantive examination, the examiner is interpreting this limitation as “a device including a sensor configured to detect a signal from a brain of a person”.
Claim 16 recites the limitation “provide data from the signal to a second processor outside the device”. This limitation is unclear because there is no recitation of a first processor earlier in the claim. For the purposes of substantive examination, the examiner is interpreting this limitation to indicate the presence of a first processor inside the device recited earlier in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leyde (US 2008/0161712 A1, hereinafter Leyde).
Regarding the claims, Leyde discloses:
1. A device (Element 200, Fig. 5), comprising: 
a sensor (Element 204, Fig. 5) configured to detect a signal from the brain of the person (Step 110, Fig. 3; “the sensors 204 will be configured to substantially continuously sample the brain activity of the groups of neurons in the immediate vicinity of the sensors 204”, [0054]); and 
a first processor (Element 208, Fig. 5) in communication with the sensor (“The sensors 204 are electrically joined via cables 206 to … communication unit 208.”, [0054]), the first processor programmed to identify a health condition (Step 116, Fig. 3; “the microprocessor 222 in the communication unit 208 may run one or more classifiers 106, 107…as described above with respect to FIG. 1”, [0060]; Fig. 1 is a system for estimating propensities such as in steps 116 and 122 of Fig. 3) and, based on the identified health condition, provide data from the signal to a second processor outside the device (“The result 108 (FIG. 1) of the classification may be communicated to the external data device 210”, [0060]) to corroborate or contradict the identified health condition (Steps 120 and 122, Fig. 3; “The second stage analysis 120 may be performed by … other devices.”, [0041]).  
2. The device as claimed in claim 1, wherein identifying the health condition comprises predicting a strength of a symptom of a neurological disorder (“a first estimate of a susceptibility or propensity for the subject to have a neurological event is determined”, [0038]).  
3. The device as claimed in claim 2, wherein the processor is programmed to: 
provide data from the signal detected from the brain as input (Step 102, Fig. 1) to a first trained statistical model (Step 104a-104b, Fig. 1) to obtain an output indicating the predicted strength (Step 108, Fig. 1); 

in response to the predicted strength exceeding the threshold (Step 118, Fig. 3: YES), transmit data from the signal to a second processor outside the device (“The result 108 (FIG. 1) of the classification may be communicated to the external data device 210.”, [0060]).  
4. The device as claimed in claim 3, wherein the first statistical model was trained on data from prior signals detected from the brain (“classifiers 106, 107 may be further adapted to the subject, based, for example, in part on the result of previous analyses”, [0030]).  
5. The device as claimed in claim 3, wherein the first trained statistical model is trained to have high sensitivity and low specificity (“Preferably, the first stage analysis will be relatively low in computational demands and will have a relatively high sensitivity, but not necessarily a high specificity”, [0037]), and wherein the first processor using the firstApplication No.: 16/714,6173 Docket No.: E0582.70008US01 trained statistical model uses a smaller amount of power than the first processor using the second trained statistical model (“first analysis, having relatively lower computational processing demand than at least a second analysis”, Abstract; a second set of computer instructions…typically more computationally demanding … than the first, is enabled to determine a second estimate of the propensity for the subject to have a neurological event” [0005]).  
6. (Original) The device as claimed in claim 3, wherein the second processor is programmed to provide data from the signal to a second trained statistical model (Step 120, Fig. 3) to obtain an output (Step 122, Fig. 3) to corroborate or contradict the predicted strength.  
7. (Original) The device as claimed in claim 6, wherein the second trained statistical model is trained to have high sensitivity and high specificity (“The set of feature extractors employed in the second stage analysis 120 will typically afford a higher level of computational complexity and/or may have a higher specificity and/or sensitivity than the set of feature extractors employed in the first stage analysis 114.”, [0042]).  

11. The device as claimed in claim 1, wherein the sensor is disposed on the head of the person in a non-invasive manner (See Fig. 5; “The sensors 204 may be attached to the surface of the subject's body (e.g., scalp electrodes),”, [0052]).  
12. (Original) The device as claimed in claim 2, wherein the neurological disorder includes one or more of stroke (“…stroke …”, [0018]), Parkinson's disease (“…Parkinson's Disease …”, [0018]), migraine (“…migraine headaches…”, [0018]), tremors, frontotemporal dementia, traumatic brain injury, depression, anxiety, Alzheimer's disease (“Alzheimer’s…”, [0018]), dementia (“…dementia…”, [0018]), multiple sclerosis, schizophrenia, brain damage (“…other neurological or psychiatric disorders…”, [0018]), neurodegeneration (“…other neurological or psychiatric disorders…”, [0018]), central nervous system (CNS) disease, encephalopathy, Huntington's disease (“…other neurological or psychiatric disorders…”, [0018]), autism, attention deficit hyperactivity disorder (ADHD) (“…attention deficit disorder …”, [0018]), amyotrophic lateral sclerosis (ALS), and concussion.  
13. (Original) The device as claimed in claim 2, wherein the symptom includes a seizure (“some of the discussion below focuses on measuring EEG signals of subjects and subject populations for the detection and prediction of epileptic seizures”, [0017]). 
14. (Original) The device as claimed in claim 1, wherein the signal comprises an electrical signal (“electrical signals generated by electrodes placed on or within the brain or nervous system (EEG signals)”, [0024]), a mechanical signal, an optical signal, and/or an infrared signal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of the Non-Patent Literature (NPL) to Hossain et al (“Applying Deep Learning for Epilepsy Seizure Detection and Brain Mapping Visualization”, cited in applicant 03/20/2020 IDS, hereinafter Hossain).
Regarding Claim 8, Leyde discloses the device as claimed in claim 1, disclosing wherein the first trained statistical model and/or the second trained statistical model comprise a learning network (“Some examples of classifiers include k-nearest neighbor ("KNN"), neural networks,”, [0030]). Leyde discloses the claimed invention except for expressly disclosing wherein the first trained statistical model and/or the second trained statistical model comprise a deep learning network. However, Hossain teaches wherein the first trained statistical model and/or the second trained statistical model comprise a deep 
Regarding Claim 9, modified Leyde discloses the device as claimed in claim 8. Modified Leyde discloses the claimed invention except for expressly disclosing wherein the deep learning network comprises: 
a Deep Convolutional Neural Network (DCNN) for encoding the data onto an n-dimensional representation space; and 
a Recurrent Neural Network (RNN) for computing a detection score by observing changes in the representation space through time, wherein the detection score indicates a predicted strength of the symptom of the neurological disorder.  
However, Hossain teaches wherein the deep learning network comprises: 
a Deep Convolutional Neural Network (DCNN) (“we use a deep [convolutional neural network] model for seizure detection…”, Abstract) for encoding the data onto an n-dimensional representation space (Fig. 7; “We use correlation maps to relate spectral amplitude features to the output in the form of images”, Abstract; the examiner also notes that the functional language “for encoding the data onto an n-dimensional representation space” means only a processor capable of the functional language claimed is needed, as opposed to a device expressly configured to do so. As this device is capable of the functional language claimed, it reads on this limitation); and 
a Recurrent Neural Network (RNN) (“They showed that deep learning with the recurrent convolutional neural network…”, page 10:4) for computing a detection score by observing changes in the representation space through time, wherein the detection score indicates a predicted strength of the symptom of the neurological disorder (The functional language “for computing a detection score by observing changes in the representation space through time, wherein the detection score indicates a .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leyde in view of Mishelevich (US 2016/0001096 Al, cited in applicant’s 03/20/2020 IDS, hereinafter Mishelevich).
Regarding Claim 15, Leyde discloses method for operating a device (Element 200, Fig. 5), the device including a sensor (Element 204, Fig. 5) configured to detect a signal from the brain of the person (Step 110, Fig. 3; “the sensors 204 will be configured to substantially continuously sample the brain activity of the groups of neurons in the immediate vicinity of the sensors 204”, [0054]), comprising: 
identifying a health condition (Step 116, Fig. 3; “the microprocessor 222 in the communication unit 208 may run one or more classifiers 106, 107…as described above with respect to FIG. 1”, [0060]; Fig. 1 is a system for estimating propensities such as in steps 116 and 122 of Fig. 3); and 
based on the identified health condition, providing data from the signal to a second processor outside the device (“The result 108 (FIG. 1) of the classification may be communicated to the external data device 210”, [0060]) to corroborate or contradict the identified health condition (Steps 120 and 122, Fig. 3; “The second stage analysis 120 may be performed by … other devices.”, [0041]).  

Regarding Claim 16, Leyde discloses an apparatus comprising: 
a device (Element 200, Fig. 5) including a sensor (Element 204, Fig. 5) configured to detect a signal from the brain of the person (Step 110, Fig. 3; “the sensors 204 will be configured to substantially continuously sample the brain activity of the groups of neurons in the immediate vicinity of the sensors 204”, [0054]), wherein the device is configured to identify a health condition (Step 116, Fig. 3; “the microprocessor 222 in the communication unit 208 may run one or more classifiers 106, 107…as described above with respect to FIG. 1”, [0060]; Fig. 1 is a system for estimating propensities such as in steps 116 and 122 of Fig. 3) and, based on the identified health condition, provide data from the signal to a second processor outside (“The result 108 (FIG. 1) of the classification may be communicated to the external data device 210”, [0060]) to corroborate or contradict the identified health condition (Steps 120 and 122, Fig. 3; “The second stage analysis 120 may be performed by … other devices.”, [0041]).  
Leyde discloses the claimed invention except for expressly disclosing the device including a transducer configured to apply to the brain an acoustic signal. However, Mishelevich teaches a transducer (Elements 6527 and 6532, Fig. 65; Element 7560, Fig. 76) configured to apply to the brain an acoustic signal (“Targets 6525 and 6530 are targeted by ultrasound from transducers 6527 and 6532 respectively”, [0666]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Leyde, a transducer configured to apply to the brain an 
Regarding Claim 17, Leyde discloses the device as claimed in claim 1. Leyde discloses the claimed invention except for expressly disclosing wherein the device further comprises an ultrasound transducer configured to apply to the brain an ultrasound signal. However, Mishelevich an ultrasound transducer (Elements 6527 and 6532, Fig. 65; Element 7560, Fig. 76) configured to apply to the brain an ultrasound signal (“Targets 6525 and 6530 are targeted by ultrasound from transducers 6527 and 6532 respectively”, [0666]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Leyde, the ultrasound transducer configured to apply to the brain an ultrasound signal of Mishelevich, because this is a way to neuromodulate a deep brain target region of an individual (Mishelevich, [0068]) in order to treat epilepsy (Mishelevich, [0666]) and stop seizures (Mishelevich, [00723]).




Examiner’s Note
For easier reading, the examiner recommends Claim 15-17 be amended as follows:
In Claim 15, “a transducer configured to apply to the brain an acoustic signal” be amended to “a transducer configured to apply an acoustic signal to the brain”.
In Claim 16, “a transducer configured to apply to the brain an acoustic signal” be amended to “a transducer configured to apply an acoustic signal to the brain”.
In Claim 17, “an ultrasound transducer configured to apply to the brain an ultrasound signal” be amended to “an ultrasound transducer configured to apply an ultrasound signal to the brain”.
not required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See George et al (US 2015/0335262 Al), which discloses a sensor configured to detect a signal from the brain of the person; and a first processor in communication with the sensor, the first processor programmed to identify a health condition via a first prediction model (Step 1335, Fig. 13) and, based on the identified health condition, provide data from the signal to a second prediction model to corroborate or contradict the identified health condition (Step 1340, Fig. 13; “the second prediction model can be used to confirm results produced by the first prediction model”, [0014]).
See Perschbacher et al (US 2019/0029552 Al), which discloses first processor programmed to identify a health condition via a first prediction model (Element 505, Fig. 5A) and, based on the identified health condition, provide data from the signal to a second prediction model to corroborate or contradict the identified health condition (Element 510, Fig. 5A).
See the Non-Patent Literature (NPL) to Thodoroff et al (“Learning Robust Features using Deep Learning for Automatic Seizure Detection”), which discloses a Deep Convolutional Neural Network (DCNN) and a Recurrent Neural Network (RNN).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791